em-

UCT 2 4 2013

IN THE UNITED STATES DISTRICT COURT clerk u 5 D§S»_.-.C; dow

District Of Montana
Helena

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

NICHOLAS DOUGLAS; TASHEKA
BRYAN; JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those
similarly situated,

Plaintiffs,

VS.

YELLOWSTONE CLUB
OPERATIONS, LLC; and
HOSPITALITY STAFFING
SOLUTIONS LLC,

Defendants.

 

 

No. CV 18-62-BU-SEH

ORDER

On October 19, 2018, Plaintiffs filed a Motion for Sarah J. Parady, Mary Jo

Lowrey and David Seligman to Appear Pro Hac Vz'ce.l The Court denied

Plaintiffs’ motion Without prejudice.2

 

' Doc. 3.

2 Doc. 4.

Plaintiffs filed a renewed motion for admission of Sarah J. Parady, Esq., and
David Seligman, Esq., to appear before this Court pro hac vice with Christopher
C. Young, Esq., of Young Law Office PLLC, Bozeman, Montana, to act as local
counsel.3 Nothing in the motion indicates compliance with L.R. 7.1(c)(1).

ORDERED:

Plaintiffs’ Motion for Sarah J. Parady and David Seligman to Appear Pro
Hac Vice is DENIED without prejudice for failure to comply with L.R. 7.1(c)(1).
Plaintiffs may resubmit th motion in proper form.

DATED this o?_‘/ day of october, 2018,

%).</MM

AM E. HADDON \
United States District Judge

 

3 Doc. 5.

